Orders affirmed in the following memorandum: The trial court did not abuse its discretion in denying a further adjournment for a further change of counsel. There were significant reasons why the case should be- processed with expedition. There had been changes of counsel before and there had been a number of adjournments. As a consequence, no issue of law is raised in the case as there would be if there had been an abuse of discretion. Other issues raised do not require discussion.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens.